  GATES 
& SONS BARBEQUE OF MIS
SOURI
, INC
. 563 Gates & Sons Barbeque of Missouri, Inc. 
and
 Wor
k-ers™ Organizing Committee, Kansas City
.  
Case 
14ŒCAŒ110229
 September 
16, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA
 AND 
JOHNSON
 On June 17, 2014, Administrative Law Judge Paul B
o-gas issued the attached decision.  The Respondent filed 
exceptions and a supporting brief and the General Cou
n-sel filed an answering brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions, to 
amend the remedy, and to adopt the
 recommended Order 
as modified.
2 AMENDED 
REMEDY 
 We amend the judge™s remedy to provide that the 
make
-whole remedy shall be computed in accordance 
with 
Ogle Protection Service
, 183 NLRB 682 (1970)
, enfd. 
444 F.2d 502 (6th Cir. 1971)
, rather than with 
 F. W
. Woolworth Co.
, 90 NLRB 289 (1950)
. The 
Ogle 
Protection
 formula applies where, as here, the Board is 
remedying ﬁa violation of the Act which does not involve 
cessation of employment status or interim earnings that 
would in the course of time reduce backpa
y.ﬂ 
Ogle Pr
o-tection Service
, supra at 683; see also 
Pepsi
-America, 
Inc.
, 339 NLRB 986, 986 fn. 2 (2003)
. ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 

modified below and orders that the Respondent,
 Gates & 
Sons Barbeque of Missouri, Inc., Kansas City, Missouri, 
its officers, agents, successors, and assigns, shall take the 
action set forth in the Order as modified.
 1.  Substitute the following for paragraph 2(b).
  (b) Make employees at the Main 
Street location whole 
for any loss of benefits suffered as a result of the di
s-1  The Respondent has excepted to s
ome of the judge™s credibility 
findings. The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect. 
Standard Dry 
Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951). We have carefully examined the record and find no 
basis for reversing the findings.
 2  We shall modify the judge™s recommended Order to conform to 
the amended remedy, and we shall substi
tute a new notice to conform 
to the Order as modified.  
 criminatory discontinuation of the free employee meal 
benefit, in the manner set forth in the remedy section of 

the judge™s decision as amended in this decision.  
  2.  Substitut
e the attached notice for that of the admi
n-istrative law judge.
 APPENDIX
 NOTICE
 TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated 
Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YOU THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discontinue any of your benefits, or ot
h-erwise discriminate against you, because you engage in a 

protected strike or other protected concerted activity.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
 reinstate the free employee meal benefit.
 WE WILL
 make you whole for any loss of benefits su
f-fered as a result of the discriminatory 
discontinuation of 
the free employee meal benefit, plus interest.
 GATES 
& SONS 
BARBEQUE OF 
MISSOURI
, INC
.  The Board™s decision can be found at 
www.nlrb.gov/case/14
ŒCAŒ110229
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 
decis
ion from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington, 
D.C. 20570, or by calling (202) 273
-1940.
    361 NLRB No. 46
                                                    DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 564 Michael E. Werner, Esq.,
 for the General Counsel.
 Willis L. Toney, Esq.
 and 
Carroll W. Cunningham, Esq.
 (Ton
ey 
Law Firm, LLC)
, of 
Kansas City, Missouri, for the R
e-spondent.
 Fred Wickham, Esq.
 (Wickham & Wood, LLC)
, of 
Indepen
d-ence, Missouri, for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 PAUL 
BOGAS
, Administrative Law Judge. This case was tried 
in 
Overland Park, Kansas, on March 18, 2014.  The Workers™ 
Organizing Committee, Kansas City, filed the charge on July 
31, 2013, and an amended charge on November 15, 2013, and 
the Regional Director for Region 14 of the National Labor R
e-lations Board (the Boa
rd) issued the complaint on November 
22, 2013.  The complaint alleges that, on or about August 1, 
2013, the Respondent violated Section 8(a)(1) by eliminating 
its practice of providing free daily lunches to employees at one 
of its locations because on July
 30, 2013, nine employees at 
that location ceased work concertedly and engaged in a protec
t-ed strike.
1  The Respondent filed a timely answer in which it 
denied that it violated the Act.  
 On the entire record, including my observation of the d
e-meanor of th
e witnesses, and after considering the briefs filed 
by the General Counsel and the Respondent, I make the follo
w-ing findings of fact and conclusions of law. 
 FINDINGS OF 
FACT
2 I.  JURISDICTION
 The Respondent, a corporation, operates a public restaurant 
sel
ling food and beverages in Kansas City, Missouri, where it 
annually derives gross revenues in excess of $500,000, and 
purchases and receives goods valued in excess of $5000 from 
other enterprises located outside the State of Missouri.  The 
Respondent admit
s, and I find, that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 1  At the start of trial, I granted the General Counsel™s unopposed 
motion to amend the complaint to withdraw multiple other allegations 
of wrongdoing. 
 2  In
 its brief, the Respondent makes certain 
factual assertions that 
are not supported by the record before me.  Instead the Respondent 

attempts to support these allegations by referring to a ﬁShipley Affid
a-vit,ﬂ which was not offered, or even mentioned, at trial and which the 

Respondent has not subm
itted since the trial closed.  In other words, I 
simply do not have the purported affidavit.  Even if the Respondent had 
attempted to reopen the record to submit such an affidavit, I would be 
disinclined to receive it since there is no readily apparent rea
son why an 
affidavit from its own manager would have been in existence, but un
a-vailable to the Respondent, at the time of trial.  See 
Fite/Lucent Tec
h-
nologies, Inc.
, 326 NLRB 46, 46 fn. 1 (1998) (party seeking to reopen 
the record must show, inter alia, th
e existence of ﬁnewly discovered 
evidenceﬂ that existed at the time of trial but of which the moving party 

was ﬁexcusably ignorantﬂ).  On May 1, 2014, the General filed a m
o-
tion to strike the assertions in the Respondent™s brief that are based on 
the purpo
rted affidavit that is not part of the record.  I grant that motion 
and give no weight to the purported Shipley affidavit or the represent
a-tions based on it.   
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 The Respondent operates six restaurants in the Kansas City, 
Missouri area.  The events involved in 
this case concern its 
location on Main Street in Kansas City (the Main Street loc
a-tion), where it employs approximately 30 individuals.  During 
the relevant time period, Colin Shipley was the manager of that 
location, and Claudia Williams was a supervisor 
who reported 

to him.  Shipley reported to Raymond Boyice, area operations 
manager, who in turn reported to George Gates, the Respon
d-ent™s chief operating officer.  
 In addition to an hourly wage, the Respondent™s employees 
at the Main Street store have rec
eived a number of benefits
Šamong them an employee lunch provided at no charge.  The 
employee lunch was only available during the shift when the 
individual was working and consisted of one meat sandwich 
and a side.  This meal would cost approximately $6 to 
$10 if 
the employee was required to pay for it.  The lunch benefit was 

continuously provided to employees at the Main Street location 
from at least 2011 until the end of July 2013.  The decision 
about whether to grant this benefit was generally left up to 
the 

managers at the location. The Respondent also allowed e
m-ployees to make purchases on a ﬁtabﬂ that would then be d
e-ducted from their paychecks.
 Employees at the Main Street location were also able to co
l-lectively qualify for a monthly monetary bonus bas
ed on the 
location™s performance. The relevant performance factors i
n-cluded the location™s earnings, the number of customer co
m-plaints received, and the number of meals customers sent back.  
The Main Street location consistently performed well as judged 

by the bonus standards. For at least 8 consecutive months from 
December 2012 through July 2013, the Respondent awarded 
the monetary bonus to the work force at that location.  
 In July 2013, a number of employees at the Main Street loc
a-tion participated in a 
campaign by food workers across Kansas 
City to obtain higher wages.  The charging party, the Workers™ 
Organizing Committee of Kansas City (WOC), assisted e
m-ployees engaged in this effort.  The Respondent™s employees 
received starting wages marginally above
 minimum wage, and 
the WOC campaign sought to approximately double that wage 

to $15 per hour.  As part of this effort, WOC helped organize a 
1-day strike of food workers across Kansas City on July 30, 
2013.  A few days before the July 30 strike, Shipley me
t with a 
group of three employees who had spoken with a WOC orga
n-izer in the parking lot of the Main Street location the previous 

day.  Shipley warned these employees that if he found out that 

they ﬁhad any part in the strike,ﬂ they would ﬁfeel [his] wrath
.ﬂ  
He told them that if they participated in the strike they ﬁmight 
as well find another place of employment,ﬂ and that they would 
be charged with a ﬁno
-call/no
-showﬂ and terminated.  Shipley 
also met with another employee and asked him if he was ﬁf
a-milia
rﬂ with the phrase ﬁeither you are with me or you are 
against me.ﬂ  Then Shipley asked the employee whether he was 

ﬁwithﬂ the WOC, and warned, ﬁIf you are we can find ways to 

get rid of you right now.ﬂ  
 On July 30, 2013, between 
7 and 
9 of the 30 employee
s of 
the Main Street location, engaged in the planned 1
-day strike.  
On the morning of the strike, the Respondent was provided 

with notice, signed by seven of its employees at the Main Street 
                                                   GATES 
& SONS BARBEQUE OF MIS
SOURI
, INC
.  565 location, which stated that those employees were going on 
strike
 as of 7:30 a.m. on July 30, that the strike would end at 12 
a.m. on July 31, and that the employees were unconditionally 
offering to return to work on the next scheduled shifts after the 
strike.  The notice stated that the employees were engaging in 

this 
action ﬁin support of better wages, benefits, and working 
conditions; and to protest this Company™s interference with 
protected workplace rights.ﬂ
 On July 31, a number of employees who had engaged in the 
strike the previous day appeared at the Main Street 
location for 
their scheduled shifts.  Boyice, who was present at the location, 
was handed a notice stating that the employees were uncond
i-tionally offering to return to work.  The Respondent told these 
employees to go home because other employees had alrea
dy 
been assigned to their shifts for that day. 
 During the following week, the Respondent permitted the r
e-turning strikers employees to resume their duties at the Main 
Street location, but announced that it was discontinuing certain 
employee benefits, incl
uding the free employee meals.  The 
employees learned of this by way of notices posted by the R
e-spondent at the location and also by word
-of-mouth. One of the 
notices that the Respondent posted at the Main Street location 
stated: ﬁThere will be no employee
 meals, no loans, no tabs. 
Don™t ask.ﬂ  Prior to the strike, the Respondent had not told 

employees that any of these benefits were in danger of being 
discontinued.  In addition, within a day or two after the strike, 

Shipley added a handwritten notation to 
the employee schedule 
that was posted at the facility.  This notation read:  ﬁ4 DAY 
SCHEDULE WILL TURN INTO 3 DAY UNLESS 
PERFORMANCE OR ATITUDE ABOUT JOB CHA[N]GES.  
GET BETTTER OR GET AWAY!ﬂ  
 One of the returning strikers asked his supervisor, Williams, 
why the Respondent was discontinuing benefits at the Main 
Street location given that ﬁwe were like the best store at the 
time as far as bonus . . . getting a lot of customers and stuff.ﬂ  
Williams responded that ﬁwhatever Gates tells her to do, . . . 
they 
have to do it, no questions asked.ﬂ  The employee asked if 
he could talk to Mr. Gates, and Williams replied: ﬁYou don™t 
want to talk to him right now.  He is feeling pretty sensitive.ﬂ  
The employee asked for Gate™s phone number and Williams 
replied, ﬁ9
-1-1.ﬂ For approximately 2 months after the strike, 
the Respondent denied employees at the Main Street location 
the employee meal benefit.  The benefit was reinstated, at least 

for a time, after the Respondent reassigned Shipley to a diffe
r-ent location.
 Shipl
ey was not called as a witness by the Respondent.  
However, after the Respondent completed its case, the General 
Counsel called him as a witness.  Shipley claimed that even 
though the decision to discontinue the employee meal and other 
benefits was not ann
ounced to employees before the poststrike 
notices mentioned above, the decision itself was actually made 

earlier in July, prior to the strike, during a meeting between 
Shipley and the managers who worked for him.
3  He stated that 
3 Boyice testified that his ﬁunderstandingﬂ was that Main Street loc
a-tion™s management had 
discontinued the lunch benefit during the week 
of July 13
Šprior to the strike.  I do not give this testimony any signif
i-cant weight since Boyice did not state what this ﬁunderstandingﬂ was 
the decision was based on 
ﬁcustomer complaints and product 
complaints.ﬂ  Shipley conceded, however, that he was not 

aware of any documentation of this managers™ meeting or of 
the decision being reached at that time.  At first Shipley asser
t-ed that he believed some of the complaints
 were in writing, but 
when pressed he stated that he did not know if any were in 
writing.  At trial, the Respondent did not introduce any notes or 
other writings corroborating Shipley™s claim that the decision to 
discontinue benefits was made at a managers
™ meeting before 
the strike or that the decision was based on customer and pro
d-uct complaints. Indeed, the poststrike notices that the Respon
d-ent used to inform employees that the meal benefit was being 
discontinued made no mention of complaints or store p
erfo
r-mance. The Respondent did not call as witnesses any of the 

managers who worked for Shipley, and who purportedly parti
c-ipated in the managers meeting, to corroborate the claim that 

the decision to discontinue the meal benefit was made at such a 

meeting
 prior to the strike and for reasons other than the e
m-ployees™ participation in the WOC campaign.
  Analysis and Discussion  
 The General Counsel alleges that the Respondent violated 
Section 8(a)(1) of the Act by discontinuing the free employee 

meal benefit
 because employees ceased worked concertedly 
and engaged in a protected strike.  The Respondent denies this, 
and asserts that the discontinuation of the benefit was motivated 
by ﬁthe lack of employee performance and customer satisfa
c-
tion,ﬂ not any unlawful
 reason.  The 
Board applies the 
Wright 
Line
 framework to alleged violations of Section 8(a)(1) that
, like the one at
-issue here,
 turn on employer motivation.
  Amer
i-can Red Cross Missouri
-Illinois Blood Services Region
, 347 
NLRB 347, 349 (2006)
.  Under the 
Wright Line 
analysis, the 
General Counsel bears the initial burden of showing that the 
Respondent
™s decision to take adverse action against an e
m-ployee was motivated
, at least in part, by unlawful
 consider
a-tions. 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1
st Cir. 

1981), cert. denied, 455 U.S. 
989 
(1982), approved in 
NLRB v. 
Transportation Corp.
, 462 U.S. 393 (1983). The General Cou
n-sel may meet this burden by showing that: (1) the employee 

engaged in union or other protected activity, (2) the employer 
knew 
of such activities, and (3) the employer harbored animos
i-ty towards the Union or other protected activity.
  ADB Utility 
Contractors
, 353 NLRB 166, 166
Œ167 (2008), enf. denied on 
other grounds, 383 Fed.Appx. 594 (8
th Cir. 2010); 
Intermet 
Stevensville
, 350 
NLRB 1270, 1274
Œ1275 (2007); 
Senior Cit
i-zens Coordinating Council
, 330 NLRB 1100, 1105 (2000); 
Regal Recycling, Inc.
, 329 NLRB 355, 356 (1999). 
 Animus 
may be inferred from the record as a whole, including timing 

and disparate treatment. See, 
Camaco Lorain
 Mfg. Plant
, 356 
NLRB 
1182, 1185
 (2011). 
 If the General Counsel establishes 
discriminatory motive, the burden shifts to the employer to 
based on, or when he arrived at it, or otherwise indicate that his 
test
i-mony on the subject was more than hearsay.  At any rate, his unde
r-standing was contradicted by the firsthand accounts of employees at the 
store who stated that they were receiving the benefit up until the strike, 
and also to an extent by Shipley™s, an
d Boyice™s own, testimony that 
employees were not told, until after the strike, that the benefit was 
being discontinued.
                                                                                                                                  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 566 demonstrate that it would have taken the same action absent the 
protected conduct. 
ADB Utility
, supra; 
Intermet Stevens
ville
, supra; 
Senior Citizens
, supra. 
 The General Counsel easily meets its initial burden.  The e
v-idence shows that employees engaged in protected concerted 
activity on July 30, 2013, by striking against the Respondent in 
an effort to secure improved wage
s.  
California Gas Transport
, 347 NLRB 1314, 1319 (2006) (ﬁIn the absence of special ci
r-cumstances, a strike to secure higher pay is protected concerted 

activity.ﬂ), enfd. 507 F.3d 847 (5
th Cir. 2007).  There is no 
question that the Respondent was aware of
 this activity.  The 
Respondent received written notice that the employees were 

striking for improved wages and at the time management a
n-nounced the discontinuation of the employee meal benefit it 
was aware that employees had participated in a strike on Ju
ly 
30.  The General Counsel has also met the third and final el
e-ment of its initial burden by showing that the Respondent ha
r-bored animosity towards the protected strike activity.  Shipley, 
the store manager with authority to continue or discontinue the 
me
al benefit, told employees that if they participated in the 
strike they would ﬁfeel [his] wrath,ﬂ ﬁmight has well find a
n-other place of employmentﬂ and would be terminated.  On a 
separate occasion shortly before the strike, Shipley told another 
employee th
at ﬁyou are with me or you are against me,ﬂ and if 
you are ﬁwithﬂ the WOC ﬁwe can find ways to get rid of you 
right now.ﬂ  These statements are more than sufficient to esta
b-lish that the Respondent bore animosity towards the protected 
strike activity, but 
the timing of the action makes the case even 
stronger.  The Respondent first notified employees that the 
meal benefit was being discontinued immediately upon their 
return to duties after the strike.  There was no evidence that, 
during the days or weeks pri
or to this notice, the Respondent 
had told employees that a discontinuation of the meal benefit 
was planned or even contemplated. This timing is extremely 
suspicious on its own, and all the more so when viewed against 
the backdrop of Shipley™s explicit thr
eats to punish employees 
who participated in the strike.  
LB&B Associates, Inc.
, 346 
NLRB 1025, 1026 (200
6) (fact that employer™s adverse action 
against employee immediately followed employer™s knowledge 

of that employee™s protected activity, supports an i
nference of 
animus)
, enfd. 232 Fed. Appx. 270 (4th Cir. 2007); 
see also 
Desert Toyota
, 346 NLRB 118, 120 (2005)
, pet. for review 
denied 265 Fed.Appx. 547 (9
th Cir. 2008)
; Detroit Paneling 
Systems
, 330 NLRB 1170 (2000), enfd. sub nom. 
Carolina 
Holdings, Inc
. v. NLRB,
 5 Fed.Appx. 236 (4th Cir. 2001); 
Bet
h-lehem Temple Learning Center
, 330 NLRB 1177, 1178 (2000); 
American Wire Products
, 313 NLRB 989, 994 (1994
).  
 Since the General Counsel has met its initial burden, the bu
r-den shifts to the Respondent to show 
that it would have taken 
the same action even absent the employees™ protected strike 
activity.  
ADB Utility
, supra; 
Intermet Stevensville
, supra; 
Sen-ior Citizens
, supra.
  I find that the Respondent has failed to 
meet this burden.  Shipley™s testimony was the only significant 
evidence supporting the Respondent™s claim that the employee 
meal benefit was discontinued on the basis of customer co
m-plaints.  Based on my consider
ation of Shipley™s demeanor and 
testimony and the record as a whole, I find that this testimony 
was self
-serving and not at all credible.  As discussed above, 
the evidence showed that prior to the strike the Respondent did 
not give employees any indication
 that the meal benefit was 
about to be discontinued, or even in danger of being disconti
n-ued.  The notice that the Respondent posted after the strike to 

announce the discontinuation of the meal benefit made no me
n-tion of customer complaints or employee per
formance.  The 
Respondent offers no explanation for why, if the decision to 
discontinue the meal benefit was made weeks before the strike 
on the basis of customer complaints, management did not a
n-nounce the decision until immediately after the strike and d
id 
not mention performance problems when it made the a
n-nouncement. The Respondent did not produce any documentary 

evidence corroborating either the claim that the decision to 
discontinue the free employee meal benefit was made at a ma
n-agement meeting weeks
 before the strike or that it was made 
because of customer complaints.  Indeed there was no doc
u-mentary evidence of customer complaints during the months 
leading up to the discontinuation, much less of an increase in 

customer complaints that would explain 
why this existing ben
e-fit was revoked immediately after the strike.  I note, moreover, 
that although Shipley claimed that the decision to cancel the 
benefit was reached during a meeting with the managers who 

worked for him, not one of those other managers 
was called as 
a witness to corroborate his claim.  Finally, Shipley™s assertion 
that the meal benefit was revoked based on performance pro
b-lems rings hollow given the evidence of historically good pe
r-formance at the Main Street location.  The staff at that
 location 
had been awarded monthly, storewide, performance bonuses for 

at least 8 months straight, up to, and including, July 2013.  For 
these reasons, the Respondent™s contention that it would have 

discontinued the employee meal benefit even absent the e
m-ployee™s protected strike activity does not withstand scrutiny.
 For the reasons discussed above, I conclude that the R
e-spondent violated Section 8(a)(1) by discontinuing the emplo
y-ee meal benefit on or about August 1, 2013.
 CONCLUSIONS OF 
LAW 1. The Respon
dent has engaged in an unfair labor practice 
affecting commerce within the meaning Section 8(a)(1) and
 Section 2(6) and (7) of the Act, on or about August 1, 2013, 
when it discontinued the free employee meal benefit at its Main 

Street location because empl
oyees there engaged in protected 
activity by concertedly ceasing work and engaging in a strike.
 2. The Respondent violated Section 8(a)(1) of the Act by 
discontinuing the free employee meal benefit at its Main Street 

location because employees there engage
d in protected activity 
by concertedly ceasing work and engaging in a strike.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I shall order it to cease and desist therefrom 
and to take certain affirmative action desig
ned to effectuate the 
policies of the Act.  In particular the Respondent should be 
required to reinstate the free employee meal benefit at the Main 
Street location and make employees whole for the period du
r-
ing which they were unlawfully denied this benefi
t.  The rei
m-bursement amount for the back meal benefits shall be computed 
in accordance with 
F. W. Woolworth Co
., 90 NLRB 289 
  GATES 
& SONS BARBEQUE OF MIS
SOURI
, INC
.  567 (1950), with interest at the rate prescribed in 
New Horizons
 for 
the Retarded
, 283 NLRB 1173 (1987), compounded daily as 
prescribe
d in 
Kentucky River Medical Center, 
356 NLRB 
6 (2010). 
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended Order.
4 ORDER
 The Respondent, Gates & Sons Barbeque of Missouri, Inc., 
Kansas City, Missour
i, its officers, agents, successors, and a
s-signs, shall
 1.  Cease and desist from
 (a) Discontinuing any employee benefit or otherwise di
s-criminating against employees at its Main Street location b
e-cause those employees engage in a protected strike or other
 protected concerted activities.
 (b) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to effe
c-tuate
 the policies of the Act.
 (a) Reinstate the free employee meal benefit at the Main 
Street location.  
 (b) Make employees at the Main Street location whole for 
any loss of benefits suffered as a result of the discriminatory 

discontinuation of the free emplo
yee meal benefit in the manner 
set forth in the remedy section of the decision.
 (c) P
reserve and, within 14 days of a request, or such add
i-tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the 
Board 
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommende
d 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-poses.
 or its agents, all payroll records, social security payment re
c-ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary t
o analyze the amount of back 
benefits 
due under the terms of this Order.
 (d) Within 14 days after service by the Region, post at its f
a-cility on Main Street, in Kansas City, Missouri, copies of the 

attached notice marked 
ﬁAppendix.
ﬂ5 Copies of the notice, on 
forms provided by the Regio
nal Director for Region 14, after 
being signed by the Respondent™s authorized representative, 

shall be posted by the Respondent and maintained for 60 co
n-secutive days in conspicuous places including all places where 
notices to employees are customarily pos
ted. In addition to 
physical posting of paper notices, the notices shall be distribu
t-ed electronically, such as by email, posting on an intranet or an 
internet site, and/or other electronic means, if the Respondent 
customarily communicates with its employe
es by such means. 
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pr
o-ceedings, the Respondent has gone out of business 
or closed the 
facility involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since August 1, 2013.
 (e) Within 21
 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice readi
ng ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                    